        Case 3:16-cv-30142-MGM Document 133 Filed 03/05/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                         C.A. NO: 3:16-CV-30142-MGM


TRESLAN A. WILLIAMS as
Personal representative of the Estate
of Junior Williams
       Plaintiff,

v.

KAWASAKI MOTORS CORP., U.S.A.,
KAWASAKI HEAVY INDUSTRIES, LTD,
and SPRINGFIELD MOTOR SPORTS, LLC
      Defendants.
 
 
KAWASAKI MOTORS CORP., U.S.A. AND KAWASAKI HEAVY INDUSTRIES, LTD’S
   MOTION FOR THE ENTRY OF A PROTECTIVE ORDER REGARDING THE
  PROPOSED DEPOSITION OF KAWASAKI HEAVY INDUSTRIES, LTD. AND
                     REQUEST FOR HEARING


       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and Local Rules 7.1 and

37.1, Defendants Kawasaki Motors Corp., U.S.A. (“KMC”) and Kawasaki Heavy Industries,

Ltd. (“KHI”) hereby move for the Entry of a Protective Order Regarding the Proposed Rule

30(b)(6) Deposition of KHI.

       WHEREFORE, for the reasons set forth in the accompanying Memorandum of Law,

KMC and KHI request that this Court enter a protective order pursuant to Fed. R. Civ. P. 26(c)

limiting the scope of production and inquiry at KHI’s deposition to model year 2006 through
        Case 3:16-cv-30142-MGM Document 133 Filed 03/05/19 Page 2 of 3



2010 of the subject model motorcycle.

                             REQUEST FOR ORAL ARGUMENT

       The moving parties request a hearing pursuant to Local Rule 7.1(d) to assist the Court

with its consideration of this matter.




                                              Respectfully Submitted,
                                              Kawasaki Motors Corp., U.S.A., and
                                              Kawasaki Heavy Industries, LTD
                                              By their attorneys,


                                              /s/ Peter M. Durney
                                              Peter M. Durney (BBO #139260)
                                                      pdurney@cornellgollub.com
                                              Christopher J. Hurst (BBO #682416)
                                                      churst@cornellgollub.com
                                              CORNELL & GOLLUB
                                              88 Broad Street, 6th Floor
                                              Boston, MA 02110
                                              Tel.: (617) 482-8100


              CERTIFICATE OF COUNSEL PURSUANT TO RULE 7.1(a)(2)

       I, Peter M. Durney, attorney for the defendant, hereby certify that on January 9, 2019, I
spoke with plaintiff’s counsel Terrence L. Butler, and on January 11, 2019, I sent a letter to him
in a good faith attempt to resolve the issues raised by plaintiff’s Rule 30(b)(6) deposition notice.
Mr. Butler sent a response letter on February 28, 2019, which necessitated the filing of this
motion.

                                              /s/ Peter M. Durney
                                              Peter M. Durney




                                                 2 

 
        Case 3:16-cv-30142-MGM Document 133 Filed 03/05/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE
        I, Peter M. Durney, attorney for Kawasaki Motors Corp., U.S.A. and Kawasaki Heavy
Industries, LTD, hereby certify that on the 5th day of March, 2019, a true copy of the was filed
through the ECF System and sent electronically to the registered participants as identified on the
Notice of Electronic Filing and that paper copies will be served by first-class mail, postage prepaid,
upon anyone indicated as a non-registered participant:

Terrence L. Butler
Dodge Law Firm, Inc.
409 North Camden Drive, Suite 200
Beverly Hills, CA 90210

John N. Greenwood
1145 Main Street, Suite 201
Springfield, MA 01103

Jeanne O. McHugh
Engelberg & Bratcher
100 High Street, Suite 1450
Boston, MA 02110


                                                /s/ Peter M. Durney
                                                Peter M. Durney




                                                  3 

 
